DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 16/744,435 filed on January 16, 2020, presents claims 1-11 for examination. The instant application claims priority to foreign-filed application No. JP2019-132819, filed on July 18, 2019.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claims invoking 35 USC 112(f) as reciting “means” include claim 11: “generating means for generating first information to identify a version of an application program in use” and “transmitting means for transmitting the first information to a manager.”
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a generating unit that generates first information to identify a version of an application program in use,” “a transmitting unit that transmits the first information to a manager” in claim 1, “an associating unit that associates second information with the version identified using the first information” in claim 2, and “a managing unit that displays” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 2, lines 6-7 recite, “the version of an application to be managed is in a recommended state,” but no “version of an application to be managed” is previously recited.  Furthermore, it is unclear whether this refers to “an application program in use,” as recited in claim 1, from which claim 2 depends.  The scope of the claim is therefore indefinite.  For purposes of compact prosecution only, Examiner has interpreted claim 2 as reciting -- the version of [[an]]the application program in use 

	With respect to claims 3-6, each inherits the 35 USC 112(b) deficiency identified above with respect to claim 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	With respect to claim 1, lines 2-3 recite “generates first information to identify a version of an application program in use.” This could be accomplished with no more than pencil and paper.  The only additional elements are a “license management system,” “generating unit,” “a transmitting unit,” and “transmits the first information to a manager.” The first, second, and third additional elements are recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using generic computer components1. The fourth element amounts to no more than insignificant extra-solution activity because under the broadest reasonable interpretation it is mere data gathering2. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity. Furthermore data collection is well-understood, routine, and conventional3. Thus, the claim is directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claims 2-7, the limitations merely describe details of the of the first and second information, and are thus part of the same abstract idea identified above with respect to claim 1. The claims are therefore not patent eligible.

	With respect to claims 8-9, the limitations merely describe displaying information for managing licenses, which is insignificant extra-solution activity that is well-understood, routine, and conventional4.

	With respect to claim 10, lines 2-3 recite “generates first information to identify a version of an application program in use.” This could be accomplished with no more than pencil and paper.  The only additional elements are a “A non-transitory computer readable medium storing a program causing a computer to execute a process for managing information” and “transmitting the first information to a manager.” The first additional element is recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using generic computer components5. The second element amounts to no more than insignificant extra-solution activity because under the broadest reasonable interpretation it is mere data gathering6. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity. Furthermore data collection is well-understood, routine, and conventional7. Thus, the claim is directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claim 11, the limitations are similar to claim 1 (“unit” is replaced with “means”) and is not patent eligible for the same reasons detailed above with respect to claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsudaira 20190147145 (hereinafter Matsudaira).

	With respect to claim 1, Matsudaira discloses A license management system comprising: 
	a generating unit that generates first information to identify a version of an application program in use (e.g., Figs. 1-2 and associated text, e.g., [0049], the device user enters information [first information] such as the product serial number and a security code described in a license certificate enclosed in the upgrade version software 3 (step S7).); and 
	a transmitting unit that transmits the first information to a manager (e.g., Figs. 1-2 and associated text, e.g., [0050], the upgrade verification unit 53 receives this entry information.).

	With respect to claim 2, Matsudaira also discloses an associating unit that associates second information with the version identified using the first information, the second information indicating a license and generated in accordance with a result of verification that the version of an application to be managed is in a recommended state (e.g., figs. 1-2 and associated text, e.g., [0051], the license authentication processing unit 51 stores information indicating that the status of the software is a license authenticated state (step S9).).

	With respect to claim 5, Matsudaira also discloses wherein the second information inhibits to make an access to the application program in use (e.g., Figs. 1-2 and associated text, e.g., [0047], Then, the license authentication cancellation unit 52 changes the license status for the software stored in the license information storage unit 56 from an authenticated state to an authentication canceled state [inhibits] (step S4).).

	With respect to claim 6, Matsudaira also discloses wherein the second information is managed in association with a user associated with the version (e.g., Figs. 1-2 and associated text, e.g., [0051] the license authentication processing unit 51 registers the product serial number of the upgrade version software and the account of the device user in association with each other in the license information storage unit 56.).

	With respect to claim 7, Matsudaira also discloses wherein the first information is generated when a license of an application program is contracted (e.g., Figs. 1-2 and associated text, e.g., [0049], on the entry screen for an activation, in addition to the machine code, the device user enters information such as the product serial number and a security code described in a license certificate enclosed in the upgrade version software 3 (step S7).).

	With respect to claim 8, Matsudaira also discloses a managing unit that displays, on a screen to manage a license of at least one application program, a version of each of the at least one application program (e.g., Figs. 1-2 and associated text, e.g., on the entry screen for an activation, in addition to the machine code, the device user enters information such as the product serial number and a security code described in a license certificate enclosed in the upgrade version software 3 (step S7).).

	With respect to claim 9, Matsudaira also discloses wherein the managing unit displays information relating to a result of verification of the version, in a manner associated with the version (e.g., Figs. 1-2 and associated text, e.g., [0050], In the license management server 5, the upgrade verification unit 53 receives this entry information, and with reference to information stored in the license information storage unit 56, the upgrade verification unit 53 confirms that the device user who has logged in has been an owner of the previous version software before the upgrade version, that authentication of the software has been canceled, and that the machine code and the software correspond to each other. Then, when the confirmation is made, the activation key issue unit 54 issues an activation code for the upgrade license (license authentication key), and notifies the device user by displaying the activation code on the screen of the display unit of the user terminal 2 (step S8).).

	With respect to claim 11, Matsudaira discloses A license management system comprising: 
	generating means for generating first information to identify a version of an application program in use (e.g., Figs. 1-2 and associated text, e.g., [0049], the device user enters information [first information] such as the product serial number and a security code described in a license certificate enclosed in the upgrade version software 3 (step S7).); and 
	transmitting means for transmitting the first information to a manager (e.g., Figs. 1-2 and associated text, e.g., [0050], the upgrade verification unit 53 receives this entry information.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsudaira in view of Fuse 20170220778 (hereinafter Fuse).
	
	With respect to claim 3, Although Matsudaira discloses second information (see the rejection of claim 1 above), it does not appear to explicitly disclose that it permits to make an access with a time limit to the application program in use.  However, this is taught in analogous art, Fuse (e.g., Fig. 3 and associate text, e.g., [0036], the information corresponds to the name of the software, the version of the software, the identification information about the software, device information about the license operation server 120, the serial number, the number of licenses, and an expiration date of the license.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Matsudaira with the invention of Fuse because it would allow users to buy licenses for only the time period that they wish to the use the software, which could save money compared to buying a permanent license.  

	With respect to claim 4, Matsudaira also discloses wherein the second information is managed in association with a user associated with the version (e.g., Figs. 1-2 and associated text, e.g., [0051] the license authentication processing unit 51 registers the product serial number of the upgrade version software and the account of the device user in association with each other in the license information storage unit 56.).

	With respect to claim 10, Matsudaira discloses [A non-transitory computer readable medium storing a program causing a computer to execute a process for managing information], the process comprising: 
	generating first information to identify a version of an application program in use (e.g., Figs. 1-2 and associated text, e.g., [0049], the device user enters information [first information] such as the product serial number and a security code described in a license certificate enclosed in the upgrade version software 3 (step S7).); and 	
	transmitting the first information to a manager (e.g., Figs. 1-2 and associated text, e.g., [0050], the upgrade verification unit 53 receives this entry information.). 
	To the extent that Matsudaira does not appear to explicitly disclose non-transitory computer readable medium storing a program causing a computer to execute a process for managing information, this is taught in analogous art, Fuse (e.g., [0090], Embodiments of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Matsudaira with the invention of Fuse because computer-readable media are a well-known and effective means of implementing computer processes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Drath et al. 20070261105 teaches a token which authorizes a use of software in a corresponding client for a period of time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192





	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2106.05(f).
        2 See MPEP §2106.05(g), particularly the discussion of CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (obtaining information about transactions using the Internet to verify credit card transactions)
        3 See MPEP §2106.05(d), in particular the discussions of Intellectual Ventures v. Symantec, 838 F.3d 1307, 120 U.S.P.Q.2d 1353 (Fed. Cir. 2016), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 U.S.P.Q.2d 1090 (Fed. Cir. 2015), and Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016).
        4 See Matsudaira at paragraphs [0002]-[0003], “Background Art.”
        5 See MPEP §2106.05(f).
        6 See MPEP §2106.05(g), particularly the discussion of CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (obtaining information about transactions using the Internet to verify credit card transactions)
        7 See MPEP §2106.05(d), in particular the discussions of Intellectual Ventures v. Symantec, 838 F.3d 1307, 120 U.S.P.Q.2d 1353 (Fed. Cir. 2016), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 U.S.P.Q.2d 1090 (Fed. Cir. 2015), and Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016).